DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims set filed on 23 MARCH 2021 has been considered.  Current pending claims are Claims 1-21.  Claims 15-21 remain withdrawn without traverse drawn towards a method.  Claims 1-14 are considered on the merits below. 
Response to Amendment/Response to Arguments
Applicant’s arguments, see REMARKS, filed 23 MARCH 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections has been withdrawn. 
Applicant's arguments filed 23 MARCH 2021 have been fully considered but they are not persuasive. 
In the REMARKS filed on 23 MARCH 2021, Applicant asserts the combination of ZHOU in view GLOCKNER do not suggest the claimed invention, specifically “a plurality of first switch elements, each of the first switch elements being coupled with a current circuit with which the first electrothermal components are coupled, and receiving a control signal to control closure of a current circuit coupled with which the plurality of first electrothermal components are coupled.”
Applicant asserts that the “thermal bridge” is not equivalent to “ a plurality of first electrothermal components”.  The Examiner has referenced Section 2 of the GLOCKNER reverence in reference to the electrothermal components.  It is interpreted by the Examiner using the broadest reasonable interpretation that each side of the thermal bridge that is powered by an .
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to the Applicant’s assertion that the GLOCKNER reference does not disclose “a plurality of first electrothermal components and a plurality of first switch element [that] can be arranged in cooperation to heat the preset position of the capillary channel for a preset period of time, so as to control the directional and constant speed movement of the droplets in the capillary channel.”, the Examiner respectfully disagrees. 
As explained above, the in regards to the thermal bridge, provides heat transfer to a closed channel from an external source.  Thermocapillary pumping occurs when temperature dependent variations of surface tension, and difference between contact angles at both ends of the droplet, GLOCKNER, Section 2.  The external source connected to the thermal bridge providing heat transfer in the channel is considered and interpreted to be a switch element [that] can be arranged in cooperation to heat the preset position of the capillary channel. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, CN 102095770 A, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Foreign Patent Documents Cite No. 1, and further in view of GLOCKNER, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Non Patent Literature Documents Cite No. A3. 
The translation for the CN document above provide with the file wrapper was used for the basis of the rejection.  Applicant has submitted the CN document and the translation under the same document code of FOR.  The citations in the rejection below are based off of the English translation provide and the pages numbers at the bottom of the translation. 
Applicant’s invention is drawn towards a device, a digital microfluidic chip. 
Regarding Claim 1, the reference ZHOU discloses a digital microfluidic chip, page 3-4, digital microfluidic device, comprising: 
at least one substrate, Figure 2, page 4, substrate; 
a capillary channel disposed at the at least one substrate, Figure 2, page 5-6, space where 10-12 delivery state of microfluidic droplet; 
a plurality of first electrothermal components disposed at the at least one substrate and distributed to be spaced apart in an extending direction, Figure 2, page 4, electrode layers disposed along substrates; and 
a control signal to control closure of a current circuit coupled with which the plurality of components are which are coupled, Figure 2, electrical signal for electrochemical detection and detection signal applied, page 4-5.
The ZHOU reference discloses the claimed invention, but is silent in regards to wherein the chip is electrothermally driven by a plurality of first switch elements, each of the first switch elements being coupled with a current circuit, Figure 2,  with which the first electrothermal components are coupled. 
The GLOCKNER reference discloses a microfluidics device for thermocapillary pumping closed droplets through a thermocapillary in a closed microchannel, abstract.  Heat transfer through a substrate generates a thermocapillary force at the liquid in the channel, abstract.  GLOCKNER discloses a capillary microchannel, Figure 1, page 4426, Section 2, where transfer of heat to a droplet in the channel is electrothermally driven from a plurality of switch elements, where each switch element is coupled with a current circuit, page 4226, Section 2, heat transfer…from an external source, page 4428, Section 4, thermocapillary pumping of droplet in a microchannel, page 4430-4435, Section 6.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ZHOU reference with the electrothermally driven circuit to move a droplet in a channel as taught by GLOCKNER to prevent any contamination between the pumping mechanism and the sample, when moving a droplet through a channel, and dictate moving the fluid in either direction, page 4425. 
Additional Disclosures Included by the combination are: Claim 2: wherein the digital microfluidic chip according to claim 1, wherein at least one substrate comprise a first substrate and a second substrate disposed opposite to the first substrate ZHOU, Figure 2, page 4-5; the capillary channel is disposed at least one of the first substrate or the second substrate, Figure 2; and the plurality of first electrothermal components are disposed at the first substrate, GLOCKNER, Figure 1, thermal bridge, page 4428, Section 4.; Claim 3: wherein the digital microfluidic chip according to claim 2, further comprising: a plurality of second electrothermal components disposed at the second substrate and distributed to be spaced apart in the extending Claim 4: wherein the digital microfluidic chip according to claim 3, wherein surfaces of the first switch element and the plurality of second switch elements are covered with an insulating material, ZHOU, Figure 2, circuit on right on of Figure 2, is covered by insulating later 2 and 8.; Claim 9: wherein the digital microfluidic chip according to claim 4, wherein surfaces of the first electrothermal component, the second electrothermal component, and the insulating material are provided with liquid-resisting material, GLOCKNER, page 4426, Section 2, thermal bridge embedded in substrate.; Claim 10: wherein the digital microfluidic chip according to claim 9, wherein the liquid-resisting material is a thermally conductive material, GLOCKNER, Figure 1, thermal bridge, high thermal conductivity.; and Claim 14: wherein the digital microfluidic chip according to claim 1, wherein an inner surface of the capillary channel is not provided with a hydrophobic layer, ZHOU, page 5, electrode portion surrounded by hydrophobic layer, but not covered by hydrophobic material, at detection spot 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, CN 102095770 A, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Foreign Patent Documents Cite No. 1, and further in view of GLOCKNER, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Non Patent Literature Documents Cite No. A3, and further in view of PROSPERETTI, US Patent 6,283,718 B1.
Regarding Claims 5 and 6, the combination above suggests the claimed invention, including bonding first substrate or second substrate with a microfluidic channel, ZHOU, Figure 2, page 4-6.  
However, the combination does not teach the bonding surface of the first substrate is disposed opposite to the bonding surface of the second substrate; and the first substrate is bonded to the second substrate, and the microfluidic channel defines the capillary channel.
The PROSPERETTI discloses a microfluidic chip, Figure 3A, 3B, comprising: at least one substrate, Figure 3B, top ‘32’ and bottom ‘32’; a channel disposed at the at least one substrate, Figure 3B, channel ‘38’Column 7 line 4-13; a plurality of first electrothermal components disposed at the at least one substrate and distributed to be spaced apart in an extending direction of the channel, Figure 3A and 3B, Column 7 line 4-23, where a bonding surface of the at least one of the first substrate or the second substrate is disposed with a microfluidic channel, Figure 3B; the bonding surface of the first substrate is disposed opposite to the bonding surface of the second substrate, Figure 3B, top ‘32’ and bottom ‘32’; and from a control circuit receiving a control signal to control electrothermal components are coupled, Column 6 line 49-51, Column 7 line 13-15, and the first substrate is bonded to the second substrate, and the microfluidic channel defines the capillary channel, Figure 3B.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the combination to include a first substrate is bonded to the second substrate, and the microfluidic channel defines the capillary channel as taught by PROSPERETTI to provide precise control and transportation of liquid through the channel through action of the heaters, Column 6 line 27-58. 
Additional Disclosures Included by the combination are: Claim 7: wherein the digital microfluidic chip according to claim 5, wherein the bonding surface of the first substrate is provided with the microfluidic channel, the second substrate is bonded to the first substrate, and the microfluidic channel of the bonding surface of the first substrate defines the capillary channel, PROSPERETTI, Figure 3B, ZHOU, page 6.; Claim 8: wherein the digital microfluidic chip according to claim 5, wherein the bonding surfaces of the first substrate and the second substrate are provided with microfluidic channels, the first substrate is bonded to the second substrate, and the microfluidic channel at the bonding surface of the first substrate and the microfluidic channel at the bonding surface of the second substrate are disposed opposite to each other, and combined to define the capillary channel, PROSPERETTI Figure 3B.; and Claim 12: wherein the digital microfluidic chip according to claim 3, wherein the first switch element is disposed at a same layer as the first electrothermal component, and the plurality of  second switch elements are disposed at a same layer as the second electrothermal component, ZHOU, Figure 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, CN 102095770 A, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Foreign Patent Documents Cite No. 1, and further in view of GLOCKNER, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Non Patent Literature Documents Cite No. A3, and further in view of THOMAS, US Patent 6,444,474 B1.  
Regarding Claim 13, the combination above suggests the claimed invention, but is silent in regards to wherein at least one of the first switch element or the second switch element are thin film transistors.
The THOMAS reference discloses a microfluidic chip with a plurality of switch elements coupled to a current circuit of which components are coupled to, abstract, Column 16 line 52-65, 
It would be obvious to one having ordinary skill in the art before the effective filing date to have the switch element be a thin film transistor, since they can provide precise and minimal temperature, Column 16 line 66-Column 17 line 4.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, CN 102095770 A, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Foreign Patent Documents Cite No. 1, and further in view of GLOCKNER, submitted on the Information Disclosure Statement on 11 NOVEMBER 2019; Non Patent Literature Documents Cite No. A3, and further in view of TSAI, US Publication No. 2005/0230252 A1. 
Regarding Claim 11, the combination above suggests the claimed invention, including wherein the first electrothermal component and the second electrothermal component are electrothermal resistance wires, GLOCKNER, page 4226, Section 2, heat transfer…from an external source, but is silent in regards to the insulating material is polyvinyl chloride resin, and the liquid-resisting material is indium tin oxide.
The TSAI reference discloses a microfluidic chip, abstract, comprising: at least one substrate, Figure 1, base plate 101, [0028], a plurality of electrothermal components disposed at the at least one substrate, Figure 1, leads 121, [0028], where an insulating material is polyvinyl chloride resin, and the liquid-resisting material is indium tin oxide, [0027, 0028]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the combination above with the preferred material suggested by TSAI to effectively sense the analyte of interest, and the desired material of choice is known in the art for its suitability Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797